Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Donny Joe Curry, Appellant                              Appeal from the County Court at Law No.
                                                        1 of Hunt County, Texas (Tr. Ct. No.
No. 06-14-00142-CR          v.                          CR1301628). Opinion delivered by Chief
                                                        Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                            Burgess participating.



        As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and render a judgment of
acquittal.
        We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                        RENDERED APRIL 24, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk